                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
                         v.                          )
                                                     )
KENNETH A. GROOMS, II,                               ) No: 4:19-CR-00116 JMB
                                                     )
                                                     )
                      Defendant.                     )

    GOVERNMENT'S DISCLOSURE OF ARGUABLY SUPPRESSIBLE EVIDENCE
      PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 12(b)(4)

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Jennifer A. Winfield,

Assistant United States Attorney for said District, and makes the following disclosure pursuant to

Federal Rule of Criminal Procedure 12(b)(4).

       At trial, the Government intends to use the evidence seized and statements made by the

defendant and other witnesses during the events described below, and as described in the

discovery letter provided to defense counsel on March 13, 2019. This evidence and these

statements are more fully set forth in the investigative reports and interviews, which have been

made available to defendant. The Government has listed the evidence below that it believes the

defendant could possibly argue standing to contest, although the Government is in no way

conceding that the defendant, in fact, has standing on these events.

       •   AT&T Records
       •   Restaurant Surveillance Video
       •   T-Mobile Records
       •   302-Interview of Victim
       •   302-Interview of E.Ba.
       •   302-Interview of E.Be.
       •   302-Interview of Restaurant Employee
       •   302-Video Retrieval


                                                 1
       •   302-K.W. Interview
       •   302-Work Schedule for Kenneth Grooms
       •   GPS Records for Kenneth Grooms
       •   Human Resource Records for Kenneth Grooms
       •   IAD Records for Kenneth Grooms
       •   SLMPD Response Re: Info from Real Time Crime Center from cameras near
           Goodfellow Blvd/West Florissant
       •   Recorded Interview of K.W. and Kenneth Grooms

       Also, as additional evidence is found, and as supplemental information comes to the

Government's attention, the Government may choose to use evidence in addition to that listed

above. Therefore, a supplemental Rule 12(b)(4) notice may be filed at a later date.



                                            JEFFREY B. JENSEN
                                            United States Attorney

                                               /s/ Jennifer A. Winfield
                                            JENNIFER A. WINFIELD, #53350MO
                                            Assistant United States Attorney
                                            111 South 10th Street, Room 20.333
                                            St. Louis, MO 63102
                                            (314) 539-2200



                               CERTIFICATE OF SERVICE

        I hereby certify that on March 13, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon counsel
of record.


                                               /s/ Jennifer A. Winfield
                                            JENNIFER A. WINFIELD, #53350MO
                                            Assistant United States Attorney




                                               2
